     Case 2:19-cr-00642-VAP Document 75 Filed 02/06/20 Page 1 of 2 Page ID #:775
     Case 2:19-c~°-OOG42-VAP [~oc~~rr~er~t 7:3-:1. filed 0?.../061?0   page 1 of ~   P~~t~~ BD #:747




 1   NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     DANIEL J. O'BRIEN (Cal. Bar No. 141720)
 4   Assistant United States Attorney
     Deputy Chief, Public Corruption & Civil Rights Section
5    ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
 6        1500 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-2468/7383
 8        Facsimile: (213) 894-2927
          E-mail:    C1~3T~1E'.~ O,,
                                   V ~; j_p?I;~Ci,I:~C~~_~ ~~Cv
 9        E-mail:    ~li~; .. i=~,!i~~;~c_,e~.~us~~~ , .c{o;

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                                   UNITED STATES DISTRICT COURT
12
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,                          No. CR 19-642-VAP
14                                                      (AMENDED)
                   Plaintiff,                                      ORDER GRANTING THE
15                                                      GOVERNMENT'S EX PARTS APPLICATION
                          v.                            FOR AN ORDER CORRECTING CLERICAL
16                                                      ERROR RE CONDITIONS OF RELEASE FOR
     IMAAD SHAH ZUBERI,                                 DEFENDANT IMAAD SHAH ZUBERI
17
                   Defendant.
18

19
            The Court has read and considered the government's unopposed ex
20
     parte application for an order correcting a clerical error re
21
     conditions of release for defendant Imaad Shah Zuberi (`defendant")
22
     set forth in this court's bond order issued on October 30, 2019
23
     (docket no. 12), subsequently amended by this court's order issued on
24
     November 8, 2019.
25
            The government's ex parte application is GRANTED.
26
     //
27
     //
28
     Case 2:19-cr-00642-VAP Document 75 Filed 02/06/20 Page 2 of 2 Page ID #:776
     Case 2:~9-cr-OOG42-VAP   Ds~c~~r~ier~t 73-1. Fil~ci U21J~/;~.0 Pays 2 cif ~   P~~c;c~ ID ~:74~




1            FOR GOOD CAUSE SHOWN the Court ORDERS AS FOLLOWS:

2                 That the conditions of release set forth in the bond order
             issued on October 30, 2019 are amended to comport with the
3            court's ruling from the bench, specifically:
4
                  Defendant Imaad Shah Zuberi ("defendant") is permitted to
5            travel internationally only with the prior written authorization
             of the U.S. Attorney's Office.
6
                  In order to secure such authorization to travel, defendant
7            must submit an itinerary to an Assistant United States Attorney
             appearing in this matter no later than three days before his
8            intended departure reflecting the date of departure, places to
             which he will be traveling, the dates of travel, the purpose of
 9
             the travel, and dates of return to the United States.
10
                  Defendant's passport is to be surrendered to Thomas P.
11           O'Brien forthwith.

12                The other terms and conditions of defendant's bond remain
             in effect.
13

14           IT IS SO ORDERED.
15

16           2/G~2d                                  ~"
      DATE                                            HONORABLE CHARLES F. SICK
17                                                    UNITED STATES MAGISTRATE JUDGE
18

19   Presented by:
20        /s/
      DANIEL J. O'BRIEN
21    Assistant United States Attorney
22

23

24

25

26

27

28

                                                 2
